                  Case 3:20-cv-05423-BHS Document 30 Filed 06/10/20 Page 1 of 1



 1

 2

 3

 4

 5                                       United States District Court
                                   For The Western District Of Washington
 6                                               At Tacoma
 7 Drew MacEwen, Andrew Barkis, Chris Corry,
   Brandon Vick, Kelly Chambers, Phil Fortunato,
 8 Michael McKee, Fran Wills, Bruce Russell, Dave
   McMullan, and Isaac Vellekamp,
 9
                        Plaintiffs,                       No. 3:20-cv-05423-BHS
10

11           v.
                                                          Order Granting Leave to File Overlength Brief
12 Jay Inslee, in his official capacity as the
   Governor of Washington,
13
                            Defendant.
14

15            Plaintiffs’ motion to file a motion for preliminary injunction in excess of twenty-four pages

16 is GRANTED. Defendants may have thirty-four pages of substantive response, and Plaintiff may

17 have seventeen pages of substantive reply.

18            IT IS SO ORDERED.

19            Dated this 10th day of June, 2020.

20

21

22
                                                    A
                                                    BENJAMIN H. SETTLE
23                                                  United States District Judge
24

25

26

27
 No. 3:20-cv-05423-BHS
                                                                                   Ard Law Group PLLC
                                                                                   P.O. Box 11633
                                                                                   Bainbridge Island, WA 98110
                                                                                   Phone: (206) 701-9243
